ACCEPTED
                                                                                              01-14-00301-CV
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          1/6/2015 2:33:07 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                       CLERK

                                  NO. 01-14-00301-CV

                        IN THE FIRST COURT OF APPEALS                       FILED IN
                                                                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                  HOUSTON, TEXAS
                                                                     1/6/2015 2:33:07 PM
                                                                     CHRISTOPHER A. PRINE
                                                                             Clerk
                      DEANA POLLARD SACKS,
                           APPELLANT
                                vs.
         THOMAS F. HALL AND THOMAS F. HALL, D.D.S., M.S., P.A.,
                            APPELLEES


                         From the County Court at Law No. 3
                               of Harris County, Texas
                            Trial Court Cause No. 919405


                      APPELLANT’S MOTION FOR AN
                  EXTENSION OF TIME TO FILE REPLY BRIEF


TO THE HONORABLE JUSTICES OF THE COURT:

       Comes now Appellant, Deana Pollard Sacks, who respectfully moves for an

extension of time in which to file her reply brief and in support would respectfully show

as follows:

                                    A. Introduction

       1. Appellant is Deana Pollard Sacks.

       2. Appellees are Thomas F. Hall and Thomas F. Hall, D.D.S., M.S., P.A.

                             B. Argument and Authorities

       3. The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to



                                          Page 1
extend the time to file the brief.

       4. Movant received Appellee’s Brief on December 22, 2014. Movant’s reply brief

is currently due on January 9, 2015. Movant seeks an extension of 20 days. No previous

extensions have been requested for this reply brief.

       5. Movant’s counsels’ schedules have not allowed time to properly prepare

Appellant’s reply brief due to several pending matters which included a planned family

holiday vacation over Christmas and New Years, preparation for critical client

depositions in a U.S. Federal court case out of the Western District of Texas, Austin

Division, and co-counsel’s reply brief due in the Texas Supreme Court in Nations v.

Heitkamp. Movant’s counsel and co-counsel have been involved in daily preparations for

these matters, along with their normal caseload.

                                         C. Conclusion

       6. Deana Pollard Sacks, Appellant in this matter, requests the Court grant an

extension of the deadline to file her reply brief until January 29, 2015. This request is not

sought for delay, but so that justice may be done. The matters contained in this motion

are within my personal knowledge and do not require separate verification.

                                           D. Prayer

       7. For these reasons, Deana Pollard Sacks, Appellant, asks the Court to grant an

extension of time to file her reply brief until January 29, 2015.




                                              Page 2
                                                     Respectfully submitted,

                                                           /s/ Brad Beers
                                                         Brad Beers
                                                         SBOT: 02041400
                                                         5020 Montrose Blvd., Suite 700
                                                         Houston, Texas 77006
                                                         713-654-0700
                                                         713-654-9898 facsimile
                                                         BBeers@BeersLaw.net
                                                         Counsel for Deana Pollard Sacks

                                  Certificate of Conference
       I certify that I attempted to communicate with counsel for appellees, Gregory
Travis and John Woods, over the holidays and have not heard back from them.

                                                          /s/ Brad Beers
                                                     Brad Beers

                                   Certificate of Service
        Pursuant to Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d), and (e), I
certify that on January 6, 2015, a copy of this motion was mailed via facsimile service as
follows:

       Gregory Travis             Via Facsimile 713-626-3801
       John Woods
       The Travis Law Firm
       800 Wilcrest Drive, Suite 350
       Houston, Texas 77042


                                                              /s/ Brad Beers
                                                         Brad Beers




                                          Page 3